These appeals by Maurice J. Swetland, as trustee, are in the one instance from two orders of the court of chancery, made on an opinion of Vice-Chancellor Berry, reported in 105 N.J. Eq. 608,
and in the other instance from two orders of the prerogative court made on the opinion of the same vice-chancellor, sitting as vice-ordinary, reported in 105 N.J. Eq. 603. The appeals are related and were argued together. We affirm throughout for the reasons stated in the opinions below; except that in reaching our conclusions we do not find it necessary to determine the character or the effect of the special appearances entered below in behalf of the appellant, and we therefore express no opinion thereon.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 505